—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which, inter alia, denied petitioner’s application for performance of duty disability retirement benefits.
Upon review of the record, we conclude that there is substantial evidence to support the determination denying petitioner’s application for performance of duty disability retirement benefits on the basis that petitioner failed to sustain his burden of proof that he is permanently incapacitated from the performance of his duties as a firefighter as a result of injuries he sustained while on duty. Significantly, the opinions of the various medical experts who examined petitioner were largely inconclusive as to the cause of petitioner’s disability. Accordingly, respondent’s determination must be upheld.
Cardona, P. J., Crew III, White, Casey and Yesawich Jr., JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.